E. BRYAN WILSON
Acting United States Attorney

ADAM ALEXANDER
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West 7th Avenue, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: adam.alexander@usdoj.gov


C. ALDEN PELKER
Trial Attorney
U.S. Department of Justice
Computer Crime and Intellectual Property Section
1301 New York Avenue NW, Suite 600
Washington, DC 20530
Phone: (202) 514-1026
Fax: (202) 514-6113
Email: catherine.pelker@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,              )
                                         )   No. 3:19-cr-00109-RRB-DMS
                          Plaintiff,     )
                                         )
         vs.                             )   UNOPPOSED MOTION FOR
                                         )   PROTECTIVE ORDER
  PAVEL TSURKAN,                         )
                                         )
                          Defendant.     )
                                         )




      Case 3:19-cr-00109-RRB-DMS Document 22 Filed 06/30/21 Page 1 of 2
       The United States of America, by and through undersigned counsel, hereby

respectfully moves the Court for the entry of a protective order governing the production

of discovery by the parties in the above-captioned case. The United States and counsel for

defendant have reached an agreement as to the proposed protective order. Therefore, the

United States is authorized to represent to the Court that the defendant does not oppose this

motion or the entry of the attached protective order.

       RESPECTFULLY SUBMITTED this 30th day of June, 2021 at Anchorage, Alaska.

                                          E. BRYAN WILSON
                                          Acting United States Attorney


                                   By:    /s/ Adam Alexander
                                          Adam Alexander
                                          Assistant United States Attorney
                                          C. Alden Pelker
                                          Trial Attorney, U.S. Department of Justice




CERTIFICATE OF SERVICE

I hereby certify that on June 30, 2021, a true and
correct copy of the foregoing was served
electronically on the following:

Counsel of Record

s/ Adam Alexander
ADAM ALEXANDER
Assistant U.S. Attorney




3:19-cr-00109-RRB-DMS               2
      Case 3:19-cr-00109-RRB-DMS Document 22 Filed 06/30/21 Page 2 of 2
